     Case 2:18-cv-02389-MCE-JDP Document 53 Filed 07/23/21 Page 1 of 4


 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6
                                 EASTERN DISTRICT OF CALIFORNIA
 7

 8
     AFC REALTY CAPITAL, INC.,                          Case No. 18-cv-02389-MCE-JDP
 9
                    Plaintiff,                          STIPULATION AND ORDER TO ELICIT
10                                                      TESTIMONY AND DOCUMENTS FROM
            v.                                          FARM CREDIT WEST (12 C.F.R.
11                                                      618.8330(b))
   SUNDEEP S. DALE; ROHIT RANCHHOD;
12 DALE INVESTMENTS, LLC; SUNDEEP                       ECF No. 48
   DALE, LLC; CALIFORNIA FRUIT
13 BUILDING, LLC; and AMERICAN
   HOSPITALITY SERVICES, INC.,
14
               Defendants.
15

16
            Plaintiff AFC REALTY CAPITAL, INC., Defendants SUNDEEP S. DALE; ROHIT
17
     RANCHHOD; DALE INVESTMENTS, LLC; SUNDEEP DALE, LLC; CALIFORNIA FRUIT
18
     BUILDING, LLC; and AMERICAN HOSPITALITY SERVICES, INC., and Third-Party Farm
19
     Credit West, by and though their respective counsel of record, hereby stipulate as follows:
20
            WHEREAS Plaintiff AFC REALTY CAPITAL, INC. issued a Subpoena to Testify at a
21
     Deposition in a Civil Action (“ Subpoena” ), to third party ANDREW FORAKER, a Farm Credit
22
     West employee, the above-captioned matter;
23
            WHEREAS the Subpoena requested the production of deposition testimony and
24
     documents from Mr. Foraker, including confidential documents and information;
25
            WHEREAS Farm Credit West is a federally chartered instrumentality and its operations
26
     are governed, in part, by the Farm Credit Act and Title 12 of the Code of Federal Regulations
27
     which generally covers banks and banking (the “Regulations”);
28
     Case 2:18-cv-02389-MCE-JDP Document 53 Filed 07/23/21 Page 2 of 4


 1           WHEREAS under the Regulations, Farm Credit West is prohibited from disclosing

 2 confidential documents or information about its borrowers absent a court order (12 CFR

 3 618.8330(b));

 4           WHEREAS the Regulations authorize the disclosure of credit information of a borrower

 5 when the borrower consents in writing (12 CFR 618.8320(6));

 6           WHEREAS the Farm Credit West’s borrower, Defendant SUNDEEP S. DALE, consents

 7 to the disclosure of certain credit information, and confidential documents and information sought

 8 by the Subpoena as set forth herein;

 9           NOW, THEREFORE, IT IS HEREBY STIPULATED by and between the parties, through

10 their respective counsel, that Farm Credit West will produce its loan officer, Andrew Foraker, and

11 documents identified herein at deposition at a mutual convenient date and time, pursuant to Code

12 of Federal Regulations section 618.8330(b) on the following terms and conditions:

13           Farm Credit West need not produce documents or testimony relating to any attorney-client

14 communications or proprietary information. Farm Credit West need not, and shall not, produce

15 any information concerning other Farm Credit West borrowers not a party to this Stipulation and

16 Order. As for electronically stored information (ESI), the parties do not require Farm Credit West

17 to perform an extensive search of ESI.

18           With these limitations, Farm Credit West will produce the following categories of

19 documents:

20           1.     All emails, texts and documents exchanged between Farm Credit West and

21 SunDeep S. Dale between August 23, 2017 and the date SunDeep S. Dale submitted a loan

22 application to Farm Credit West pertaining to the California Fruit building including the

23 production of the actual loan application, term sheet and note.

24           Farm Credit West will also produce Mr. Foraker to testify at deposition on the following

25 topics:

26           1.     SunDeep S. Dale’s loan application to Farm Credit West pertaining to the
27 California Fruit building including the terms of the loan and note, and regarding all documents

28 produced by Farm Credit West in response to the Subpoena.


                                                      2
     Case 2:18-cv-02389-MCE-JDP Document 53 Filed 07/23/21 Page 3 of 4


 1

 2

 3 DATED: July 22, 2021                       DOWNEY BRAND LLP

 4

 5
                                              By:
 6                                                             ASHLEY M. BOULTON
                                                               Attorney for Third Parties
 7                                                             ANDREW FORAKER and
                                                                FARM CREDIT WEST
 8

 9 DATED: July 22, 2021

10

11                                            By:
12                                                               JAMES M. CARMAN
                                                                  Attorney for Plaintiff
13 DATED: July 22, 2021

14

15
                                              By:
16                                                                JASON HOFFMAN
                                                                 Attorney for Defendants
17

18

19

20

21
                                                 ORDER
22
            For good cause shown, the parties’ stipulation, ECF No. 48, is approved and so ordered.
23

24
     IT IS SO ORDERED.
25

26 Dated:      July 22, 2021
                                                     JEREMY D. PETERSON
27                                                   UNITED STATES MAGISTRATE JUDGE
28


                                                    3
     Case 2:18-cv-02389-MCE-JDP Document 53 Filed 07/23/21 Page 4 of 4


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                          4
